In an action to recover a real estate brokerage commission, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Floyd, J.), entered July 31, 2001, which denied its motion for summary judgment on the complaint, granted the defendant’s cross motion for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the order and judgment is modified, on the law, by deleting the provisions thereof granting the cross motion for summary judgment and dismissing the complaint, and substituting therefor a provision denying the cross motion; as so modified, the order and judgment is affirmed, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.